Name: Commission Decision of 11 December 1980 to take no action on the tenders submitted by 11 December 1980 in response to the invitation to tender for the export of barley issued in Regulation (EEC) No 3025/80
 Type: c("Decision", "Decision_ENTSCHEID")
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D1219Commission Decision of 11 December 1980 to take no action on the tenders submitted by 11 December 1980 in response to the invitation to tender for the export of barley issued in Regulation (EEC) No 3025/80 Official Journal L 369 , 31/12/1980 P. 0046++++COMMISSION DECISION OF 11 DECEMBER 1980 TO TAKE NO ACTION ON THE TENDERS SUBMITTED BY 11 DECEMBER 1980 IN RESPONSE TO THE INVITATION TO TENDER FOR THE EXPORT OF BARLEY ISSUED IN REGULATION ( EEC ) NO 3025/80 ( 80/1219/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1870/80 ( 2 ) , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2746/75 OF 29 OCTOBER 1975 LAYING DOWN GENERAL RULES FOR GRANTING EXPORT REFUNDS ON CEREALS AND CRITERIA FOR FIXING THE AMOUNT OF SUCH REFUNDS ( 3 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2747/75 OF 29 OCTOBER 1975 LAYING DOWN GENERAL RULES TO BE APPLIED IN THE EVENT OF THE CEREALS MARKET BEING DISTURBED ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2560/77 ( 5 ) , AND IN PARTICULAR ARTICLE 2 ( 1 ) THEREOF ; WHEREAS AN INVITATION TO TENDER FOR THE LEVY AND/OR REFUND FOR THE EXPORT OF BARLEY WAS ISSUED UNDER COMMISSION REGULATION ( EEC ) NO 3025/80 ( 6 ) ; WHEREAS ARTICLE 5 OF COMMISSION REGULATION ( EEC ) NO 279/75 ( 7 ) , AS AMENDED BY REGULATION ( EEC ) NO 2944/78 ( 8 ) , AND ARTICLE 5 OF COMMISSION REGULATION ( EEC ) NO 3130/73 ( 9 ) , AS AMENDED BY REGULATIONS ( EEC ) NO 278/75 ( 10 ) AND ( EEC ) NO 771/75 ( 11 ) , ALLOWS THE COMMISSION TO DECIDE , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 26 OF REGULATION ( EEC ) NO 2727/75 AND ON THE BASIS OF THE TENDERS SUBMITTED , TO MAKE NO AWARD ; WHEREAS , ON THE BASIS OF THE CRITERIA LAID DOWN IN ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 2746/75 AND IN ARTICLE 3 ( 1 ) ( B ) AND ( D ) OF REGULATION ( EEC ) NO 2747/75 , A MAXIMUM REFUND OR A MINIMUM LEVY SHOULD NOT BE FIXED ; WHEREAS THE MANAGEMENT COMMITTEE FOR CEREALS HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN , HAS ADOPTED THIS DECISION : ARTICLE 1 NO ACTION SHALL BE TAKEN ON THE TENDERS SUBMITTED BY 11 DECEMBER 1980 IN RESPONSE TO THE INVITATION TO TENDER FOR THE LEVY AND/OR REFUND FOR THE EXPORT OF BARLEY ISSUED IN REGULATION ( EEC ) NO 3025/80 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 11 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) OJ NO L 184 , 17 . 7 . 1980 , P . 1 . ( 3 ) OJ NO L 281 , 1 . 11 . 1975 , P . 78 . ( 4 ) OJ NO L 281 , 1 . 11 . 1975 , P . 82 . ( 5 ) OJ NO L 303 , 28 . 11 . 1977 , P . 1 . ( 6 ) OJ NO L 317 , 25 . 11 . 1980 , P . 12 . ( 7 ) OJ NO L 31 , 5 . 2 . 1975 , P . 8 . ( 8 ) OJ NO L 351 , 15 . 12 . 1978 , P . 16 . ( 9 ) OJ NO L 319 , 20 . 11 . 1973 , P . 10 . ( 10 ) OJ NO L 31 , 5 . 2 . 1975 , P . 7 . ( 11 ) OJ NO L 77 , 26 . 3 . 1975 , P . 13 .